 SAN JOSE BAVARIAN MOTORSDon Lucas International, Inc. d/b/a San JoseBavarian Motors and Michael Steven Fulton. Case20-CA- 10986April 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 12, 1976, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in answer to General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and finds merit in certain of the GeneralCounsel's exceptions. Accordingly, the Board hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge only to theextent consistent herewith.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act bythreatening employees with discharge if they soughtunion representation, by interrogating employeesregarding union activities, and by attempting toinfluence voting by promising to increase healthbenefits.' We further find, contrary to the Adminis-trative Law Judge, that Respondent violated Section8(a)(1) and (3) of the Act by its discriminatorydischarge of Michael S. Fulton.Michael S. Fulton was hired as an apprentice inJuly or August 1975.2 Fulton testified that during hishiring interview with Ed Bleyer, Respondent's servicemanager, he was told that if he had anything to dowith the Union he would be fired "so fast his headwould swim."After Fulton was hired, he and four other employ-ees decided to seek union representation and Fultonwent to the union office to find out how to obtainI The Board's usual practice, upon finding that an employer has violatedthe Act by attempting to influence voting by promising to increase healthbenefits, is to impose a cease-and-desist order. Therefore, contrary to theAdministrative Law Judge. in accordance with standard Board procedure,we are imposing the appropriate remedial order with respect to thatviolation.2 Fulton testified that he was hired sometime in July. Ed Bleyer,Respondent's service manager, testified that Fulton was hired on August 13,1975. Respondent's documentary evidence, which includes Fulton's employ-ment application. shows August 13, 1975., to be the hiring date. Thus, theAdministrative Law Judge s finding that Respondent's documentaryevidence established Fulton's hiring date as July 13, 1975, is erroneous. Inany event, whether he was hired on July or August 13 is of little or nosignificance to the issue of his discharge.229 NLRB No. 23representation.3Authorization cards were signed andthe Union filed a petition for a representationelection. The election, which the Union won, washeld on October 27, 1975.4In September, during the organizing campaign,Bleyer met informally with Fulton and four otheremployees in the lunchroom. According to employeeMartin, Bleyer said that he did not want a union inhis shop. Employees Fulton, Whiteman, and Martintestified Bleyer threatened that anyone initiating orfavoring a union would be fired. Bleyer did not denythis version of his statements and admitted askingthe employees how they felt about the Union. Earlyin October, in a private conversation on the shopfloor, Bleyer asked Fulton if he was a good unionman, if his father was a good union man, and if hewas in favor of the Union. Fulton replied that he wasfor the Union. During the 2 weeks preceding theelection, Martin testified that Bleyer asked himapproximately five times how he was going to vote.Each time Martin replied that he was uncertain as tohow he would vote. These conversations also werenot denied by Bleyer.On September 17 and October 6 and 16, Bleyerspoke with Fulton privately and following eachsession made notes about the discussions. In the firstnotation, Bleyer wrote that he had held numerousconversations with Fulton about being a "wiseguy"and about taking the advice given him. In the secondnote, Bleyer wrote that he had warned Fulton aboutradio playing and using a newly sold car atlunchtime, and this was his last warning. In theOctober 16 notation, Bleyer wrote that he toldFulton he was being laid off because of his bad workhabits and complaints about his habits from otheremployees, but that he would be permitted to workuntil October 22, the end of the pay period.5OnOctober 16, Fulton asked Bleyer whether he hadbeen laid off due to "my so-called attitude or becauseof my union affiliation." Bleyer replied, "You mightsay that. You could say that."A week before the election, according to Martin'stestimony, Bleyer met with eight employees andstated that he was authorized by Respondent to tellthem that Respondent would pay their Blue Crossbenefits in full if they did not vote for the Union.3 Fulton testified that the organizing efforts commenced in late Augustor early September. The Administrative Law Judge stated that theemployees decided to seek representation in early September 1975, but theunion letter requesting recognition is dated August 29, 1975.4 There were challenges affecting the outcome of the election andobjections were filed. The Regional Director recommended that the Boardsustain the challenges, overrule the objections. and certify the Union. TheBoard affirmed the Regional Director's report and certified the Union.5 Fulton testified that he was told he was being laid off on October 20,the day Bleyer promised health benefits to those employees not voting forthe Union, and not on October 16, as Bleyer had testified. The Administra-tive Law Judge credited Bleyer's testimony.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin and Fulton both testified that Fulton'sresponse to Bleyer's statement was to proclaimloudly: "Bullshit, you can't do that. That's illegal."Bleyer did not deny their version of the incident.In December, Bleyer asked employee Whitemanwhether it was Mike Fulton or Bud Littlejohn thatstarted the Union. When Whiteman replied it wasneither, Bleyer appeared surprised and asked, "Areyou sure about that?" Bleyer admitted that he askedthe mechanics if Fulton had instigated the drive toget the Union in.Respondent contends that it hired Michael Fultondespite adverse reports concerning his attitude byprior employers, in order to give him a chance.However, during his short period of employment, heproved to be a "troublemaker" and a "nuisance."Respondent maintains that Fulton consistentlydisplayed poor work habits and failed to heed advice.Respondent's witnesses had observed Fulton at workand testified that from the beginning of his employ-ment he displayed bad work habits. These includedloud radio playing, aimless wandering throughoutthe shop and office area, excessive visits to thewashroom, and repeatedly ignoring Bleyer's adviceas to which mechanics to seek out for assistance.Service Manager Bleyer's efforts to help Fulton, byoffering counsel and advice, were unsuccessful,because Fulton chose not to listen, Respondentcontends, therefore, that ample evidence exists tosupport the Administrative Law Judge's determina-tion that the discharge was for a lawful, nondiscrimi-natory reason.The Administrative Law Judge states that the mostdifficult question presented by this case is whetherRespondent discharged Fulton for unlawful reasons.The crucial question, in his estimation, was whetherBleyer's patience snapped because of Fulton's unionactivities or because Bleyer concluded that Fultonhad been given a fair chance to prove himself andhad failed. The Administrative Law Judge examinedthe General Counsel's primafacie case and found itto be "extremely thin," consisting of some evidenceof animus and "knowledge only that Fulton likeothers, favored the Union."We disagree with the Administrative Law Judge'scharacterization of the General Counsel's primafaciecase as "extremely thin" and, consequently, with hisconclusion that the General Counsel failed to provethat the discharge was discriminatorily motivated.The mere existence of a justifiable ground fordismissal is no defense if it is a pretext and not themoving cause.6It is possible that Respondent had avalid nondiscriminatory reason for the discharge of6 N.L.R.B. v. Solo Cup Companv, 237 F.2d 521, 525 (C.A. 8, 1956).7 Broq'hill Companh, 210 NLRB 288 (1974).8 See fn. 2, supra.Michael Fulton. It is well established, however, thata discharge motivated in part by an employee'sexercise of Section 7 rights is a violation even thoughanother valid cause may also be present.7While the Administrative Law Judge found thatRespondent violated Section 8(a)(1) by threateningand interrogating employees regarding their unionviews and activities, we find, that he failed toconsider the full significance of these threats andinterrogations in relation to the issue of Fulton'sdischarge. Thus, the Administrative Law Judgefound the initial threat against Fulton to be "some-what remote." However, there is conflicting evidenceas to when Fulton was hired, but since the Respon-dent's records show the date as August 13,8 it is mostlikely that the threat was made at that time, whichcannot accurately be characterized as remote. Buteven if it were remote in time, this threat stands inthe record as the sole instance of a threat being madeto an individual employee. The second threat, madein mid-September to a small group of employees,clearly was not remote in time since it occurredduring the union campaign.9Similarly the interrogations signify more thanRespondent's animus. By means of unlawful interro-gation, Respondent was able to ascertain that Fultonwas a union adherent. The Administrative LawJudge, in summarizing the General Counsel's primafacie case, found it to include: "Knowledge only thatFulton, like others, favored the Union ...." Thisfinding is not supported by the record. There is noindication that Respondent was aware of theprounion sentiments or protected activities of anyemployee other than Fulton. Rather, it is clear thatFulton was the only employee to admit to being aunion adherent, and the only employee personallythreatened. Furthermore, when Fulton was beingterminated he asked Bleyer if it was because of his"so-called attitude ... and/or ... [his] unionaffiliation." Bleyer replied, "You might say that. Youcould say that." The Administrative Law Judgedismissed the significance of the response by suggest-ing that Bleyer's voice inflection may have negatedthe apparent meaning of the statement. Speculationregarding possible voice inflection is not a sufficientbasis for rejecting an otherwise plain meaning of astatement.The timing of the discharge, 12 days before theelection, is yet another factor supporting our findingthat the discharge was discriminatorily motivated.The Administrative Law Judge finds that theOctober 16 discharge "does not seem calculated torid Respondent of a strong Union adherent," since" The threat may have had particular significance for Fulton, who wasthe only individual to have been personally threatened.128 SAN JOSE BAVARIAN MOTORSBleyer permitted Fulton to continue working untilOctober 22. The Administrative Law Judge does notpoint out, however, that knowledge of the dischargemight have had a substantial chilling effect on unionsympathizers.The Administrative Law Judge's characterizationof the General Counsel's case as "extremely thin"indicates that he did not distinguish between Re-spondent's proffered and actual reasons for terminat-ing Fulton. Fulton was hired despite the fact thatBleyer had learned from references that his workattitude was unsatisfactory. From the very beginningof his employment, Respondent claimed that Ful-ton's work habits were unsatisfactory.10Neverthe-less, no formal action was taken regarding theproblem until mid-September, after Respondentknew about the union organizing efforts. Moreover,Fulton was not discharged, in spite of allegednumerous offenses and complaints from otheremployees, until October 16, 12 days before theelection and shortly after Respondent learned ofFulton's prounion sentiments.In view of the above, we conclude that Fulton'salleged deficiencies as an employee were used as anexcuse to mask Respondent's unlawful motive indischarging him, and we find that Respondentthereby violated Section 8(a)(3).THE REMEDYHaving found that the Respondent, Don LucasInternational, Inc. d/b/a San Jose Bavarian Motors,has engaged in violations of Section 8(a)(3) and (I) ofthe Act, it is ordered to cease and desist from theunfair labor practices found and from in any othermanner infringing upon the statutory rights of itsemployees, offer Michael S. Fulton immediate, full,and unconditional reinstatement to his former job or,if that position is no longer available, to a substan-tially equivalent position of employment, withoutprejudice to his seniority or other rights andprivileges, and reimburse him for any loss of paysuffered as a result of the discrimination against himin the manner set forth in F. W. Woolworth Company,90 NLRB 289, 291-293 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and postappropriate notices.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Laborto We note that Fulton was not the only employee to display "poor workhabits." Bleyer named three other employees who played their radios tooloudly, and he testified that the radio problem existed before Fulton washired and still existed as of the date of the hearing." In the event that this Order is enforced by a Judgment of a UnitedRelations Board hereby orders that the Respondent,Don Lucas International, Inc. d/b/a San JoseBavarian Motors, San Jose, California, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with discharge in theevent that they seek union representation.(b) Interrogating employees regarding their unionactivities, sympathies, and desires.(c) Directly or indirectly promising employeeseconomic benefits to dissuade them from joining,remaining members of, or supporting the Union, orany other labor organization.(d) Discharging, refusing to employ, or otherwisediscriminating against employees because of theirunion membership, activities, or sympathies.(e) In any other manner interfering with, restrain-ing, or coercing any employee in the exercise of therights guaranteed them under Section 7 of the Act toengage in or refrain from engaging in organizationalor other union activity.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer to Michael S. Fulton immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make said employee whole for anyloss of pay suffered as a result of the unlawfuldischarge in the manner set forth in the above sectionentitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its San Jose, California, place ofbusiness copies of the attached notice marked"Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 20,after being duly signed by an authorized representa-tive of Respondent, shall be posted immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,States Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees'bargaining representative and employerhave a collective-bargaining agreementwhich imposes a lawful requirement thatemployees become union members.WE WILL NOT in any other manner interferewith any of your rights set forth above which areguaranteed by the National Labor Relations Act.WE WILL NOT interrogate employees about theirunion activities or the union activities of otheremployees.WE WILL NOT threaten employees with dis-charge because they choose to engage in unionactivities.WE WILL NOT directly or indirectly promiseemployees economic benefits to dissuade themfrom joining, remaining members of, or support-ing the Union, or any other labor organization.WE WILL NOT discharge, refuse to employ, orotherwise discriminate against employees becauseof their union membership, activities, or sympa-thies.WE WILL offer Michael S. Fulton immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges, and make him wholefor any loss of earnings suffered by reason of hisdischarge.DON LUCASINTERNATIONAL, INC.D/B/A SAN JOSEBAVARIAN MOTORSDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me on June 8, 1976, at San Jose,California, pursuant to a complaint and notice of hearingissued on March 31, 1976, by the Regional Director of theNational Labor Relations Board for Region 20. Saidcomplaint is based upon a charge filed on January 12,1976, by Michael S. Fulton, an individual (herein calledFulton). The complaint alleges that Don Lucas Interna-tional, Inc. d/b/a San Jose Bavarian Motors (herein calledRespondent) has engaged and is engaging in certainviolations of Section 8(a)(I) and (3) of the National LaborRelations Act, as amended.ISSUESThe principal issues are whether or not: (1) Respondentunlawfully threatened to discharge employees in mid-July1975,1 September, and early October because of theirinvolvement with the International Association of Machin-ists and Aerospace Workers, AFL-CIO, District LodgeNo. 93 (herein called the Union); (2) Respondent unlawful-ly interrogated employees regarding their union activities,sympathies, and desires in October; (3) Respondentpromised to pay an additional portion of the healthinsurance premium to obtain coverage for dependents inorder to induce employees to vote against union represen-tation; and (4) Respondent discharged employee Fultonbecause of his union or other protected concerted activi-ties.All parties were given full opportunity to participate, tointroduce relevent evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofboth the General Counsel and Respondent.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent admits that it is a California corporationoperating an automobile dealership in San Jose, California,which is engaged in both retail and wholesale sales andservice of new and used automobiles. During the pastcalendar year its gross volume of business exceeded$500,000 and during the same period it received goods,materials, and supplies valued in excess of $50,000 directlyfrom suppliers located outside the State of California.Consequently, it admits and I find, that it is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) of theAct.I Hereinafter all dates are 1975 unless noted otherwise.130 SAN JOSE BAVARIAN MOTORSII. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that at all times material,the Union is, and has been, a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESAs noted, Respondent is an automobile dealershiplocated in San Jose, California. At this location Respon-dent sells BMW automobiles. In addition Don Lucas, thecorporate president, owns and operates two other autodealerships in the San Francisco Bay area. These are aHonda dealership, also in San Jose, and a Cadillacdealership in South San Francisco. The record is unclearregarding whether or not the Honda and Cadillac dealer-ships are separately incorporated or are separate divisionsof Respondent. For the purposes of this case, it is clear thatthe only facility involved is the San Jose BMW dealership.The record establishes that Lucas acquired the San JoseBMW dealership in October 1974, and that the dealershiphad been in existence for several years, although owned byothers. Edgar Bleyer has been the dealership's servicemanager for approximately 6 years and held that positionduring the events cited below. Respondent concedes that atall times Bleyer was a supervisor and agent of Respondentwithin the meaning of Section 2(13) and (11) of the Act.A. Interference, Restraint, and CoercionAccording to employee Fulton, an "apprentice" mechan-ic, he and several other service department employees,including Chuck Cox, Jim Martin, Bruce Whiteman, andBud Littlejohn, decided to seek union representation inearly September. Fulton said that on one occasion he wentto the Union's offices to find out how to obtain representa-tion. As a result of his inquiry, the Union mailedauthorization cards to Cox who distributed them to theother employees. These were signed and mailed back to theUnion. The Union thereafter filed a petition for an NLRBrepresentation election. The parties stipulated that such anelection was held on October 27, 1975; that the Union wonthe election, that there were one or more challenged ballotsaffecting the outcome of the election, and that objectionswere filed. The Regional Director then issued a report inwhich he sustained the challenges, overruled the objections,and recommended that the Board certify the Union as therepresentative. Thereafter the Board affirmed the RegionalDirector's report and did certify the Union as the exclusivecollective-bargaining representative of Respondent in anappropriate unit covering the service department employ-ees.All of the conduct alleged to be violative of Section8(a)(l) of the Act occurred prior to the October 27 election.One incident, an allegation that Respondent unlawfullythreatened to discharge an employee, is alleged to haveoccurred on July 20,2 well before the commencement of theorganizing campaign.2 The record evidence shows that the incident actually occurred on July13. As the charge was served upon Respondent on January 14, 1976, itI. The threats to dischargeAccording to Respondent's documentary evidence,Fulton was hired on July 13. On that date Fulton filled outan application form and Bleyer interviewed him. Fultontestified that Bleyer informed him of his job duties andwhat would be expected of him. Then they starteddiscussing Fulton's pay rate. According to Fulton, Bleyersaid that Respondent paid the same wage rate as a unionshop, but was not a union shop nor had any desire tobecome one. Moreover, according to Fulton, Bleyer saidthat if Fulton had anything to do with the Union he wouldfire him so fast his head would swim. Bleyer did notspecifically deny the conversation and admitted that hehad discussed the Union with Fulton at the time he washired.Sometimes in September, after the organizing campaignwas underway, there was an informal meeting in thecompany lunchroom. Although none of the witnesses couldtestify specifically with regard to either the date or the time,it is apparent that it occurred during a break and had notbeen specifically called by management. Martin, Fulton,Littlejohn, Cox, Whiteman, and Bleyer were all present.Martin testified that Bleyer said that he knew there were afew mechanics in favor of the Union and that he himselfdid not want the Union coming into his shop and that hedidn't want any talk for the Union or anyone in favor ofthe Union. According to Martin, Bleyer said that if anyonewas in favor of the Union, Bleyer would fire him. Fultontestified that after Bleyer made a little small talk, heproceeded to tell those present that if any of them wereknown to have union affiliations, they would be fired.Whiteman testified that Bleyer said that there was sometalk going around the shop about trying to start a union,that the Company did not approve of that, and that anyonefound starting a union would be fired.Bleyer admits attending this meeting and speaking tothose service department employees present. He did notspecifically deny their version of the conversation; instead,he admitted asking the employees how they felt about theUnion and who contacted them about it.2. InterrogationAccording to Fulton, in early October he had aconversation with Bleyer on the shop floor. At the timeFulton was working on Bleyer's personal automobile. Noone else was present. According to Fulton, he was in theprocess of reinstalling the auto's front suspension and hadgone to his toolbox to get some tools. Bleyer came up tohim and asked him if he was a "good union man." WhenFulton did not reply, Bleyer asked if Fulton's father was agood union man. Fulton replied, "I don't see how that'sany of your business." Then Bleyer asked Fulton if he wasfor the Union. Fulton replied that he was. Bleyer thenasked Fulton why he favored the Union and Fulton repliedthat the Union could get him certain benefits such asretirement, medical and dental insurance. With that theconversation ended. Bleyer did not testify with regard tothis conversation and it stands in the record undenied.appears that the charge was filed on the last day of the limitations penod setforth in Sec. I0(b) of the Act.131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin testified that during the 2-week period precedingthe election he had approximately five conversations withBleyer. Although he could not specify the exact date eachof them occurred, he did say that each took place in adifferent area of the shop, including the lube area and thetire balancing rack. No other persons were present. In eachof these conversations Bleyer asked Martin how he wasgoing to vote in the upcoming representation election.Martin testified that he replied that he was not sure how hewould vote. Bleyer was not asked for his version of theseconversations and thus Martin's testimony stands in therecord undenied.3. Increased health insurance premiumsMartin testified that approximately a week before theelection, apparently around Monday, October 20, Bleyermet with shop employees about 8 a.m. shortly beforebeginning work. Present were employees Martin, Little-john, Fulton, Cox, Heinz Butzkat, Jim Dimitris, JohnJavanovic, and a mechanic named Lou, whose last nameneither Martin nor Fulton could recall. Martin said thatduring this meeting Bleyer stated that he was authorized bythe Company to tell the employees that if they did not votefor the Union, the Company would pay their Blue Crossbenefits in full.Fulton corroborated Martin,3saying that he had come ina little late that morning, and Bleyer had all of the serviceemployees in Butzkat's stall and was telling them that theCompany had authorized him to say that it would improvethe employees' Blue Cross benefits so that the Companywould pay for all of it instead of employees paying for halfof it. Both Martin and Fulton testified that upon hearingthis, Fulton said loudly, "Bullshit, you can't do that. That'sillegal."During the week before the election Whiteman was inLos Angeles attending a factory training school. Whitemantestified that Bleyer telephoned him and told him that therewas a certain automotive part that he wished Whiteman toobtain in Los Angeles and bring back to San Jose with him.Then Bleyer reminded Whiteman that there was going tobe a union vote on Monday when Whiteman returned, andtold him to think about what the Company had been doingfor him, the different benefits and things they had givenhim. Bleyer also said that the Company had decided to paythe employees' family [health] insurance if the employeesvoted the Union out. On cross-examination, Whitemanretreated slightly, saying that Bleyer "allowed that this wasgoing to be an incentive for us to not vote for the Union tocome in. Like, one of the main things that we didn't have atthe time before the Union came in was family insurance,and this would be just sort of an incentive. He didn'tspecifically say how the outcome of the Union would vote[sic]. He didn't specifically say that it wouldn't happen if itwas voted yes."Bleyer did not deny making the statements attributed tohim at Butzkat's stall by Martin and Fulton, nor did hedeny Whiteman's version of the telephone call.:3 Fulton's corroboration is one of substance only bfor he was not clearwith regard to the date. See discussion in fn. 6. infra.Previous to this conversation, Respondent paid thatportion of the Blue Cross premium which coveredemployees only. If an employee wished to obtain coveragefor his dependents he had to pay an additional sum for thatpurpose himself.Respondent's president, Don Lucas, testified that shortlyafter acquiring the dealership, probably in early January1975, he asked two subordinates to call for quotes fromdifferent health insurance companies in order to determinewhether or not company-paid dependent health insurancewas economically feasible. He testified that he made thedecision to obtain dependents health insurance throughout1975. Yet by the time the Union made its initial demandfor recognition on August 29, no specific plan had beendecided upon, nor was any evidence submitted tending toshow the results of Respondent's inquiry. Indeed, no suchplan was placed into effect until the collective-bargainingcontract was negotiated with the Union, after the Boardissued its certification. Lucas testified that he did notpursue the matter after September 1975 because "unioniza-tion would take care of that situation and make thedecision as to who the coverage would be through, sincethe Union has their own program."B. Fulton's Employment History and DischargePrior to being hired by Respondent on August 13,Fulton, who was then 20 years old, had held trainee-typeauto mechanic jobs for three different foreign car dealer-ships. None of these jobs had lasted for any significantlength of time, and prior to Respondent's hiring him, hehad been unemployed for 7 or 8 months. During thatperiod, Fulton says without elaboration that he "workedfor himself." His most recent formal job was with CarlsenPorsche-Audi, where he had been employed as an appren-tice mechanic, doing small chores including radio repairand new car preparation work. He worked for Carlsenfrom September 1973 to January 1974, at best a total of 5months. Service Manager Bleyer made the decision to hireFulton after reviewing Fulton's application form, andtelephoning some of his former employers, includingCarlsen, as well as speaking to Fulton's father. Althoughonly implied in the record, it is apparent that Fulton'sfather is a well respected mechanic. Bleyer testified thatafter speaking to these references, he learned that Fultonhad good potential as a mechanic, but suffered from anattitude problem. Bleyer said that even Fulton's father didnot speak favorably of Fulton's attitude.Believing that Fulton's attitude toward employmentcould be corrected, he decided to give Fulton a chance, andtold Fulton in general terms that he expected him toimprove his attitude -particularly by working together inthe shop, not talking to customers, not standing aroundand talking to mechanics and that Respondent expected afull 8 hours work for 8 hours pay. He then hired Fulton asan "apprentice mechanic," and set his wage at theequivalent of a second year apprentice under the union'sarea agreement, with which Bleyer apparently was familiar.Fulton's duties as an apprentice mechanic primarily132 SAN JOSE BAVARIAN MOTORSconsisted of new car preparations, known as predeliveryinspections or PDI's, and also light mechanical repairssuch as suspensions, brakes, wheels, tires, water pumps,radiators, smog certifications, and used car repairs.Respondent presented four witnesses who had occasionto observe Fulton in the shop. These were Bleyer, KimCochran, the parts department manager, Mike Mesaros, aparts counterman, and Nancy Farotte, the office manager.Each of these witnesses testified that from the beginning ofFulton's employment until his discharge on October 20, hedisplayed offensive work habits. These included loud radioplaying, aimless wandering throughout the shop and officearea, excessive visits to the washroom, inability to findautomobiles, excessive visiting with other mechanics and,on some occasions apparently ignoring Bleyer's advice onhow to perform certain jobs properly. On one occasionFulton asked Bleyer how to perform a certain smog pumpjob. After Bleyer explained how to do it, Fulton went toCox to obtain the correct tool, water pump pliers, becausehe did not have such a tool in his own tool kit. Cox is oneof the younger mechanics, although he is considered to bea journeyman. When Bleyer saw Fulton speaking with Cox,he presumed that Fulton was asking Cox how to do the joband was thereby ignoring the specific instructions which hehad just given Fulton, as well as some good adviceregarding consulting the older, more experienced mechan-ics. Bleyer exploded.4Thus, while Bleyer may have beenincorrect in his conclusion that Fulton was ignoring thespecific instruction, Fulton's failure to have the pliers in histoolbox does demonstrate to some extent that Fultonindeed did display a less than meticulous attitude towardhis work. The tool was a common one which mechanicsnormally possess, and his explanation to Bleyer was notbelieved. Even so, the incident did not trigger his discharge,but was merely another in a series of incidents whichBleyer tolerated.On September 17 and October 6 and 16, Bleyer heldprivate conversations with Fulton. Bleyer was not asked totestify specifically about these sessions. Instead, his notesrelating to them, and which he had placed in Fulton'spersonnel file were offered. The General Counsel voiced noobjection to their receipt, specifically conceding theirauthenticity.In the first, Bleyer noted that he had held numerousconversations with Fulton about being a "loudmouth" anda "wise guy" and to take advice given him. Then hediscussed an incident where Fulton had been in the generaloffice, ostensibly looking for the parts manager.5He alsocounseled Fulton about speaking to the younger lessexperienced mechanics, rather than taking the advice of theolder more experienced mechanics.In the second session, Bleyer counseled Fulton about thefact that he had been instructed to either work by himselfor with the more experienced mechanics, but had dis-obeyed the instruction and had moved a vehicle into a stall4 The record is replete with references to Bleyer's temperament. There isno doubt that Bleyer has a quick temper and tends to shout at employees.He is a strict taskmaster.I Parts Manager Cochran and Office Manager Farotte also testifiedabout the incident which was cited as an example of Fulton's time wastingand leaving his work area.6 The General Counsel asserts that Fulton's "uncontradicted testimony"next to a younger mechanic (probably Cox) so that hecould talk to him while they worked. Bleyer also warnedFulton about playing his radio and going to lunch in anewly sold automobile with three other mechanics. At thebottom of this note, Bleyer wrote "I told him this is his lastwarning."The two parts department employees as well as the officemanager all related incidents involving Fulton's wastingtime. In fact, Farotte testified credibly that shortly afterFulton was hired, she began making a joke about Fultonconstantly being in the business office. She commentedthat if Fulton lasts "it's going to be a miracle because noneof the other mechanics were allowed in [the office]."Bleyer's October 16 note to Fulton's file reads:Talk to Mike Fulton about his poor behavior notlistening to me, does his own thing. Mech. complaint[sic] and parts dept. people, Mike stayed around. andtalks all the time. Told him that I had to lay him off by10/22/75. he agreed. did not want to work any more.he said.Accordingly, it appears that Bleyer notified Fulton ofRespondent's decision "to lay him off' on October 16, but,as Fulton testified, permitted him to work until the end ofthe then current pay period, October 22.Martin, as noted above, testified that Monday, October20, was the day Bleyer announced the increased healthbenefits during a meeting in Butzkat's stall, and that it wasthen that Fulton told Bleyer that such conduct was illegal.Both he and Fulton say that Fulton's words were:"Bullshit, you can't do that. That's illegal."Neither Fulton nor Bleyer could say with certainty thatthe incident occurred on October 20. The best Fultoncould do was accept the General Counsel's statement thatit occurred during the week preceding his discharge.Martin, however, did so, and there is no reason to questionthe accuracy of Martin's memory, particularly as White-man reported Bleyer's phone call on that subject occurredduring the week before the election. Thus both Martin'sand Whiteman's recollections are mutually corroborative.Nevertheless Fulton testified that Bleyer told him onOctober 20 that he was to be laid off. At first he testifiedthat the conversation with Bleyer relating to his dischargewas after work, but then said it was in the morning beforework. On cross-examination he again testified that theconversation occurred in the afternoon, saying it wasbetween 4 and 5 p.m. Then, as on direct, he corrected histestimony saying it took place about 9 a.m.In any event, Fulton testified that during the October 20conversation in Bleyer's office Bleyer told him he was to belaid off due to lack of work. Fulton stated that he wassurprised and asked, "Is this because of my so-calledattitude, or this -and/or is this because of my unionaffiliation?" Fulton reports that Bleyer replied," You mightshows that the conversation occurred I week before the October 27 election,i.e., on October 20, and asserts that therefore Bleyer's decision to dischargeFulton occurred on the same day that he publicly challenged Respondent'spromise to add dependents to the health insurance coverage. He is mistaken.See Tr. 49-50 where the General Counsel asked Fulton to direct his attentionto "the week preceding your discharge." as a foundation for Fulton'saccount of that conversation133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsay that. You could say that." Fulton then testified thatBleyer said that he could continue to work to the end of thepay period, which he believed was Wednesday, October 22.Bleyer concedes that during the conversation in which hetold Fulton of his impending layoff he did advance lack ofwork as one of the reasons for letting Fulton go. He alsoasserts that in addition he told Fulton those reasons shownon the memo quoted above.7Bleyer's note on Fulton'spersonnel file states that Fulton was dismissed because:"Work unsatisfactory -slow on work -Troublemakerworking against Serv. Manager. Had cont[inuousl talkswith him."Fulton also recalled that on October 22 he had anotherconversation with Bleyer in his office. According to Fulton,he told Bleyer: "[S]eeing as how I was laid off due to lackof work, when business increased could I come back towork there and resume my original position?" Bleyerreplied, "I wouldn't count on it, Mike. We don't want youhere. We don't like the way you operate."In December, Whiteman had a conversation with Bleyerin which Whiteman, who believed that Respondent hadsigned a collective-bargaining contract with the Union,asked why the contractual benefits had not yet begun.Bleyer replied that he had not yet been informed that thecontract had been signed. After finishing that discussion,Bleyer asked Whiteman who had actually started theUnion. Whiteman recalls Bleyer asking, "Was that Mike[Fulton] or was that Bud [Littlejohn] that started theUnion to come in?" Whiteman replied, "It was neither one.It was Chuck Cox who did." Whiteman testified thatBleyer appeared surprised and after a moment asked, "Areyou sure about that?" Whiteman replied, "Yeah, I'm surethat Chuck was the one who brought them in." Theconversation then ended. On cross-examination Bleyeradmitted that after the election was over he asked themechanics if Fulton was trying to get the Union in.Analysis and ConclusionsIn its brief, Respondent essentially concedes that itviolated Section 8(a)(1) in the manner alleged in thecomplaint. Even without the concession, however, it isclear that on July 13 Bleyer told the about-to-be-hiredFulton that if he got involved in union activities he wouldbe fired so fast his head would swim. It is also clear that inmid-September at the lunchroom meeting Bleyer told theassembled employees that Respondent was opposed tounion representation and that anyone connected with theUnion would be fired. Both the July 13 and mid-Septemberthreats are violations of Section 8(a)(l). The complaint alsoalleges that a similar incident occurred on October 8;however, no evidence was adduced with regard to anOctober 8 incident. Accordingly, the complaint insofar as italleges an unlawful threat to fire employees on October 8 isunproven.The evidence also shows that Bleyer engaged in severalincidents of unlawful interrogation. First, Bleyer admittedthat during the mid-September lunchroom meeting heasked employees about their union activities.8Second, inI Bleyer and Fulton are in disagreement with regard to the date of theconversation. Fulton testified it occurred on October 20: Bleyer's memopersuades me that it was on October 16.early October he asked Fulton if he was a good union manand was for the Union. Third, 2 weeks before the election,on five different occasions he asked Martin how he wasgoing to vote in the election. All of these incidents areinterrogations violative of Section 8(a)( ).The last allegation relating to an independent 8(a)(1)violation involved Bleyer's promise to increase healthbenefits by adding employees' dependents to the existinghealth insurance plan which then covered only theemployees. Both Martin and Fulton attended a gatheringat employee Butzkat's stall on or about October 20, a weekbefore the election. Both testified that Bleyer stated that hehad been authorized to tell the employees that theCompany would pay an additional health insurancepremium so that their family members would also becovered. Whiteman, who was not present at that meetingbecause he was attending a training program in LosAngeles, reported that Bleyer telephoned him on approxi-mately the same date to tell him the same thing. In view ofthe timing of the promise, a week before an NLRBelection, and in view of Lucas' inability to state withcertainty that the Company had reached a firm decisionprior to the advent of the Union's organizing campaign togrant this increased benefit, I conclude that Respondenthas not rebutted the presumption that the promise wasintended to influence the manner in which the employeesvoted. N.L.R.B. v. Exchange Parts Co., 375 U.S. 405 (1964),and Rupp Industries, Inc., 217 NLRB 385 (1975). Accord-ingly, I find that by making such promise Respondentviolated Section 8(a)(l). However, I do not believe it wouldeffectuate the purposes of the Act to issue a remedial orderhere. See further discussion of this in section IV, infra.The most difficult question presented by this case iswhether Respondent discharged Fulton for unlawfulreasons. Certainly the elements of an unlawful dischargeare present. Respondent engaged in several violations ofSection 8(a)(1), including two threats to discharge employ-ees for favoring union representation. It knew that Fultonwas in favor of such representation via Bleyer's unlawfulinterrogation of him. And, the timing of the dischargeclosely preceded an NLRB election.On the other hand it is also clear that Bleyer hiredFulton, whom he knew had both a good potential as amechanic and an immature attitude toward work, in orderto give him a chance to straighten out. But he did notstraighten out; he became a nuisance and began stretchingBleyer's patience. Fulton admits as much, saying Bleyerregularly "yelled" at him for numerous minor personalityand attitude shortcomings. The question I must decide iswhether or not Bleyer's patience snapped because ofFulton's union activities or because Bleyer concluded thatFulton had been given a fair chance to prove himself, buthad failed.To answer this question, a close analysis of the GeneralCounsel's case is necessary, for the burden of proof restswith him. Although Respondent made two threats to fireemployees for union activities, neither is closely connectedto the timing of Fulton's discharge. The first, directed atI This incident was not alleged in the complaint. Nonetheless as Bleyeradmitted it, I consider myself bound to find it unlawful.134 SAN JOSE BAVARIAN MOTORSFulton, occurred at the time of his hire in July, well beforeany union organizing. The second occurred in mid-Septem-ber, a week or so after the Union's August 29 demand forrecognition. It was a general threat, directed at allemployees, not specifically at Fulton. Moreover, there wereno threats made after that time. Instead Respondent reliedon interrogation and promises of benefit. It does notappear that the Respondent fired anyone else during thepreelection period.In addition, neither Bleyer nor any other managementofficial was aware of any role Fulton played in theorganizing effort. Their only knowledge of his prounionfeelings were the result of Bleyer's interrogation of him. YetBleyer must have known that other employees also favoredrepresentation. I do not accept Fulton's assertion that hisvocal opposition to Bleyer's health insurance benefitpromise occurred the week before he was discharged. Thetestimony of Martin and Whiteman establishes that itoccurred on or after October 20, and not during theprevious week. Moreover, I must accept Bleyer's assertion,made in unchallenged documentary evidence, that hedecided to terminate Fulton on October 16. CertainlyFulton's shaky memory is not sufficient to refute Bleyer.Thus, I must conclude that Fulton's vocal opposition toBleyer on October 20 played no part in Bleyer's decision tofire him. That decision had been made 4 days earlier.Even the two unrebutted "admissions" made by Bleyerand reported by Fulton and Whiteman are not conclusive.Fulton said that during the discharge conversation, heasked Bleyer if he was being discharged because of his "so-called attitude ...and/or ...[his] union affiliation."Bleyer's supposed response was: "You might say that. Youcould say that." Depending on voice inflection, Bleyer'sresponse could mean one of two things -either "yes, yourunion affiliation played a part" or "if you want to believethat your union activities played a part in my decision, youmay, but it didn't."Likewise, Whiteman's account of his December conver-sation with Bleyer is inconclusive. Bleyer asked Whitemanif Fulton or Littlejohn was responsible for bringing in theUnion. One could conclude from Bleyer's question that hesuspected Fulton, or that he suspected Littlejohn, or both.Yet nothing happened to Littlejohn. It could also meanthat the state of Bleyer's knowledge was so uncertain thathe could only hazard a guess -Fulton was a possibilitysince he had been vocal on October 20 -4 days after thecritical decision.Even the discharge does not seem calculated to ridRespondent of a strong union adherent. After Bleyer toldFulton of his decision to discharge him on October 16, hepermitted Fulton to work until October 22, the end of thepay period. Had Bleyer's decision been intended to ridRespondent of a prounion advocate, it is unlikely that hewould have permitted a "loudmouth" like Fulton a week'saccess to employees to campaign for the Union and to holdhimself out as a martyr.Finally, I note that between Bleyer's "last warning" ofOctober 6 and his decision to discharge Fulton on October16, Fulton engaged in no protected activities of whichBleyer was aware. Indeed, there is no evidence that Fultonengaged in any such conduct at all during that period. Theonly thing that happened was Fulton's failure to heedBleyer's warning. His attitude did not improve. He merelycontinued to display an insouciant attitude, and Bleyerfinally decided that he had had enough of Fulton.Thus, the General Counsel's prima facie case for Fultonis as follows: animus consisting of interrogation, promisesof benefit and two somewhat remote threats to discharge;knowledge only that Fulton, like others, favored theUnion, but was not known to be more active than anyoneelse; and timing consisting of the decision to discharge him12 days before the election, but mitigated by Respondent'spermitting Fulton to continue working an additional week.At best it is an extremely thin primafacie case.Respondent's rebuttal consists of a credible nondiscrimi-natory reason for discharging Fulton -he had finallyworn Bleyer's patience too thin and an unsupported andmaybe false reason -lack of work. Certainly Respondentintroduced no probative evidence that work had sloweddown. In fact both employees Martin and Whitemantestified to the contrary. Martin noted that three newservice department employees were hired shortly afterFulton's departure. Whiteman testified that he noticed nosignificant change in the volume of work being performed.There is case law, e.g., N.LRB. v. Shattuck Denn MiningCorporation [Iron King Branch], 362 F.2d 466, 470 (C.A. 9,1966), which permits me to find that a false or unsupportedreason advanced to justify a discharge may be taken asevidence of illegal motive. However, I am loath to do sohere, particularly where Respondent's other reasons arecredible. The unsupported reason, in the circumstances ofthis case, appears therefore merely to have been a means tosoften the blow. There is no doubt that Fulton was, fromBleyer's viewpoint as a strict taskmaster, an undesirableemployee. That Bleyer had given him a chance to beginwith, placed Fulton at an immediate disadvantage. YetBleyer still gave him a 13-1/2 week trial. When Fultonshowed no sign of maturing, and was unresponsive tocounseling, Bleyer simply gave up on him. Accordingly, Imust conclude that Respondent has rebutted the GeneralCounsel's weak prima facie case, and that therefore theGeneral Counsel has failed to prove by a preponderance ofthe evidence, that Respondent's discharge of Fulton wasdiscriminatorily motivated. I shall therefore recommendthat the complaint be dismissed in that respect.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Creditedevidence establishes that Respondent violated Section8(a)(1) in three different ways: (1) threatening employeeswith discharge for engaging in union activities; (2)interrogating employees regarding their union sympathiesand desires; and (3) promising them a benefit in the formof increased health insurance premiums, thereby promisingcoverage to the employees' dependents in order topersuade the employees to vote against union representa-tion. With regard to the first two violations I shall orderRespondent to cease and desist from making such threats135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand from engaging in such coercive interrogation. How-ever, because Respondent never actually granted theincreased premiums prior to the election, because theUnion won the election and was certified as the employees'exclusive collective-bargaining representative and becausea collective-bargaining contract was subsequently negotiat-ed which put the health insurance question to rest, I do notbelieve that it would effectuate the purposes of the Act toissue a cease-and-desist order thereon. Cf. Rosella's Fruitand Produce Co., Inc., 199 NLRB 633 (1972), and BowlingCorporation of America, Inc. d/b/a Algonquin BowlingCenter, Inc., 170 NLRB 1768 (1968). Accordingly, I shallrecommend that a remedial order with respect to thatviolation not be issued.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Respondent, Don Lucas International, Inc. d/b/aSan Jose Bavarian Motors, is an employer engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The International Association of Machinists andAerospace Workers, AFL-CIO, District Lodge No. 93, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening employees on July 13, 1975, and inmid-September 1975, with discharge in the event that theysought union representation, Respondent violated Section8(a)(1) of the Act. Respondent did not make a similarunlawful threat on October 8, 1975.4. By interrogating employees with regard to theirunion activities, sympathies, and desires during variousdates in October 1975, Respondent violated Section 8(a)(1)of the Act.5. When it discharged Michael S. Fulton on October22, 1975, Respondent did not violate Section 8(a)(1) and (3)of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]136